Case 4:18-cv-00908-KPJ Document 58 Filed 10/31/19 Page 1 of 4 PageID #: 1014



                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

TOYOTA JIDOSHA KABUSHIKI                         §
KAISHA, also doing business as TOYOTA            §
MOTOR CORPORATION, and                           §
TOYOTA MOTOR SALES, U.S.A., INC.,                §
                                                 §
Plaintiffs,                                      §
                                                 §
v.                                               §
                                                 §      Case No. 4:18-cv-00908
PARTSITES, LLC, and                              §
SCOTT ANDERSON,                                  §      JURY DEMANDED
                                                 §
Defendants/Third-Party Plaintiffs,               §
                                                 §
v.                                               §
                                                 §
JOSEPH AIRPORT TOYOTA, and                       §
SUBURBAN TOYOTA,                                 §
                                                 §
Third-Party Defendants.                          §

                                    JOINT STATUS REPORT

          In accordance with the Court’s Order on September 11, 2019 (Dkt. 57), Plaintiffs, Toyota

Jidosha Kabushiki Kaisha, also doing business as Toyota Motor Corporation, and Toyota Motor

Sales, U.S.A., Inc. (collectively “Toyota” or Plaintiffs”), and Defendants, Partsites, LLC and Scott

Anderson (collectively “Defendants”), hereby submit this Joint Status Report and respectfully state

as follows:

          The Court’s Order (Dkt. 57) requires the parties to submit to the Court by October 31,

2019, either a joint status report identifying the status of the case and a proposal for a new

scheduling order, or all papers necessary for the resolution of the claims between the parties. While

the parties have executed a Settlement Agreement, effective August 27, 2019, before this lawsuit

may be dismissed, certain actions must occur as agreed to between the parties. While Plaintiffs



Active 43320908.2                                1
Case 4:18-cv-00908-KPJ Document 58 Filed 10/31/19 Page 2 of 4 PageID #: 1015



and Defendants are diligently working to satisfy the requirements of the Settlement Agreement, at

this time, Plaintiffs are not in a position to dismiss the lawsuit against Defendants.

          That said, the parties anticipate that compliance can be satisfied within the next fifteen (15)

days and request a short fifteen (15) day extension of the above-referenced deadline. The parties’

request is not made for the purposes of delay or in bad faith.

          Dated: October 31, 2019

                                                 Respectfully submitted,

                                                         /s/ Clyde M. Siebman
                                                         Paul J. Reilly, LEAD COUNSEL
                                                         TX State Bar No. 24091605
                                                         paul.reilly@bakerbotts.com
                                                         Elizabeth K. Rucki
                                                         TX State Bar No. 24060651
                                                         elizabeth.rucki@bakerbotts.com
                                                         Tyler M. Beas
                                                         TX State Bar No. 24078214
                                                         tyler.beas@bakerbotts.com
                                                         BAKER BOTTS L.L.P.
                                                         2001 Ross Avenue, Suite 900
                                                         Dallas, Texas 75201
                                                         Telephone: 214.953.6500
                                                         Facsimile: 214.661.4899

                                                         Clyde M. Siebman
                                                         TX State Bar No. 18341600
                                                         clydesiebman@siebman.com
                                                         Elizabeth S. Forrest
                                                         TX State Bar No. 24086207
                                                         elizabethforrest@siebman.com
                                                         SIEBMAN FORREST BURG
                                                         & SMITH, LLP
                                                         Federal Courthouse Square
                                                         300 N. Travis St.
                                                         Sherman, TX 75090
                                                         Telephone: 903.870.0070
                                                         Facsimile: 903.870.0066

                                                 ATTORNEYS FOR PLAINTIFFS




Active 43320908.2                                   2
Case 4:18-cv-00908-KPJ Document 58 Filed 10/31/19 Page 3 of 4 PageID #: 1016



                                   TOYOTA JIDOSHA KABUSHIKI KAISHA,
                                   also doing business as TOYOTA MOTOR
                                   CORPORATION and TOYOTA MOTOR
                                   SALES, U.S.A., INC.




Active 43320908.2                    3
Case 4:18-cv-00908-KPJ Document 58 Filed 10/31/19 Page 4 of 4 PageID #: 1017




                                         /s/ Daniel J. Barsky
                                         Daniel J. Barsky
                                         FL State Bar No. 0025713
                                         Admitted Pro Hac Vice
                                         dbarsky@shutts.com
                                         Harris J. Koroglu
                                         FL State Bar No. 0032597
                                         Admitted Pro Hac Vice
                                         hkoroglu@shutts.com
                                         SHUTTS & BOWEN L.L.P.
                                         200 S. Biscayne Boulevard, Suite 4100
                                         Miami, Florida 33131
                                         Telephone: 561.650.8518
                                         Facsimile: 561.822.5527

                                         Vincent Jerome Allen
                                         TX State Bar No. 45514
                                         allen@cclaw.com
                                         CARSTENS & CAHOON LLP
                                         13760 Noel Road, Suite 900
                                         Dallas, Texas 75240
                                         Telephone: 972.367.2001
                                         Facsimile: 972.367.2002

                                   ATTORNEYS FOR DEFENDANTS
                                   PARTSITES, LLC and SCOTT ANDERSON




Active 43320908.2                    4
